UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 13F Form 13F COVER PAGE Report for the Calendar Year or Quarter Ending:March 31, 2002 Check here if Amendment []; This Amendment (Check only one.): Amendment Number: []is a restatement. []adds new holdings entries. Institutional Investment Manager Filing this Report: Name: Address: The Philadelphia Trust Company 1735 Market Street 27th Floor Philadelphia, PA 19103 Form 13F File Number: 028-05647 The institutional investment manager filing this report and the person by whom it is signed hereby represent that the person signing the report is authorized to submit it, that all information contained herein is true, correct and complete, and that it is understood that all required items, statements, schedules, lists, and tables, are considered integral parts of this form. Person Signing this Report on Behalf of Reporting Manager: Name: Title: Phone: Michael G. Crofton President 215-979-3434 Signature, Place, and Date of Signing: /s/Michael G. CroftonPhiladelphia,
